Citation Nr: 0524778	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for post-
traumatic stress disorder (PTSD).

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge from the RO, via videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.  The matter was remanded in July 2004.  As discussed 
below, the claim must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

As noted above, the Board previously remanded the veteran's 
claim in July 2004.  At that time, we instructed the RO to 
request additional information from the veteran regarding his 
claimed stressors.  The AMC contacted the veteran twice, in 
August and December 2004, but received no response from him.  
Therefore, it issued a supplemental statement of the case 
(SSOC) in July 2005 and returned the claim to the Board.

However, the Board believes that the veteran's testimony, 
given in March 2004, provides enough information to attempt 
to verify one of his claimed stressors.  The veteran 
testified that he was standing next to another soldier when 
the fellow soldier received a disabling injury to his arm.  
The veteran testified that this soldier's last name was 
[redacted].  He was a gunner's mate and a petty officer third 
class, the equivalent of an E5.  This soldier was also 
stationed aboard the U.S.S. Walke, and the veteran stated 
that the incident occurred in October or November 1967 and 
[redacted] had been aboard the ship when the veteran got there.

Given the above, the Board finds that there is enough 
information for VA to attempt to verify this one stressor.  
The veteran had described two other stressors.  However, 
during his hearing he did not provide enough information to 
attempt verification, nor did he respond to the AMC's August 
and December 2004 letters requesting additional information.  
Therefore, the Board finds that an attempt to verify these 
other stressors would be futile.  However, VA should attempt 
to verify the stressor about which the veteran provided the 
most information.

The Board finds that an additional remand of this issue is 
necessary so that VA can attempt to verify the veteran's 
claimed stressor.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).  Therefore, due process demands that this 
claim is REMANDED for the following:

1.  The AMC/RO should review the veteran's claims 
file and prepare a summary of the claimed stressor 
involving a fellow soldier named [redacted].  The 
summary and all associated documents, to include 
the veteran's oral testimony and stressor 
statements, should be sent to the U.S. Armed 
Services Center for Unit Records Research (CURR) 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3197.  CURR should be requested to provide 
any information that might corroborate the 
veteran's alleged in-service stressor including, 
but not limited to, providing a copy of unit 
histories for the veteran's unit(s).  The AMC 
should also research the military service of Mr. 
[redacted], who, the veteran stated, had been a petty 
officer third class, the equivalent of an E5, and 
served aboard the U.S.S. Walke with the veteran in 
November or December 1967, and sustained a 
disabling injury in the presence of the veteran 
during that time period.

2.  Assuming the AMC/RO corroborates/verifies at 
least one of the veteran's claimed in-service 
stressors, the AMC/RO should schedule the veteran 
for an examination by a psychiatrist experienced in 
evaluating PTSD, to determine the diagnosis of any 
psychiatric disorder which is present. 

a.  The examiner should be furnished with 
a complete and accurate account of the 
stressor that has been determined to be 
established by the record, and the 
examiner must be instructed that only that 
event may be considered for the purpose of 
determining whether an in-service stressor 
was sufficiently severe to have caused the 
current psychiatric symptoms, and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressor.

b.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis, in conformity with the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

c.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that the veteran's diagnosed 
psychiatric illness arose during his 
military service from January 1967 to 
October 1968, or is causally related to 
comments and findings noted in the service 
medical records.

d.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file, to include a 
copy of this Remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  
If the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the July 2005 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


